Case 1:20-mj-08898-UA Document 1 Filed 08/21/20 Page 1 of 20




                                              20 MAG 8898
       Case 1:20-mj-08898-UA Document 1 Filed 08/21/20 Page 2 of 20



tender offer by Teva Pharmaceutical Industries Ltd. (“Teva”) for
all outstanding shares of Auspex (the “Tender Offer”), and passing
that MNPI to his friends and a family member so that they could
make profitable securities trades based upon that MNPI, and
otherwise causing them to purchase securities based upon that MNPI.

      (Title 18, United States Code, Sections 1348 and 2.)

                               COUNT TWO
                             (Wire Fraud)

     2.   From in or about January 2015 through in or about
September 2015, in the Southern District of New York and elsewhere,
SEPEHR SARSHAR, a/k/a “Sep,” the defendant, willfully and
knowingly, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by means
of false and fraudulent pretenses, representations, and promises,
transmitted and caused to be transmitted by means of wire, radio,
and television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, to wit, SARSHAR carried out a
scheme to defraud Auspex by misappropriating, in breach of his
duties to Auspex, MNPI regarding the Tender Offer, and passing
that MNPI to his friends and a family member so that they could
make profitable securities trades based upon that MNPI, and
otherwise causing them to purchase securities based upon that MNPI.

      (Title 18, United States Code, Sections 1343 and 2.)

                           COUNT THREE
            (Fraud in Connection with a Tender Offer)

     3.   From in or about January 2015 through in or about March
2015, in the Southern District of New York and elsewhere, SEPEHR
SARSHAR, a/k/a “Sep,” the defendant, willfully and knowingly
engaged in fraudulent, deceptive, and manipulative acts and
practices in connection with a tender offer, in that after an
offering person had taken substantial steps to commence a tender
offer, SARSHAR, while in possession of material information
relating to such tender offer, which information he knew and had
reason to know was non-public and which he knew and had reason to
know had been acquired directly and indirectly from the offering
person, the issuer of the securities sought and to be sought by
such tender offer, and an officer, director, partner, and employee
and other person acting on behalf of the offering person and such
issuer, (a) purchased and sold, (b) caused to be purchased and
sold, and (c) communicated such material, non-public information

                                    2
       Case 1:20-mj-08898-UA Document 1 Filed 08/21/20 Page 3 of 20



under circumstances in which it was reasonably foreseeable that
such communication would likely result in the purchase and sale
of, such securities, without public disclosure by the purchaser or
seller by press release or otherwise of such material, non-public
information within a reasonable time prior to such purchase and
sale, to wit, SARSHAR passed MNPI regarding the Tender Offer to
his friends and a family member so that they could make profitable
securities trades based upon that MNPI, and otherwise caused them
to purchase securities based upon that MNPI.

      (Title 15, United States Code, Sections 78n(e) & 78ff;
 Title 17, Code of Federal Regulations, Sections 240.14e-3(a) &
   240.14e-3(d), and Title 18, United States Code, Section 2.)

     The bases for my knowledge and the foregoing charges are, in
part, as follows:

     4.   I am currently employed as a Special Agent with the FBI
and have been for approximately five years.        I am currently
assigned to a squad responsible for investigating violations of
the federal securities laws and related offenses, including
insider trading. I have participated in investigations of such
offenses, and have made and participated in arrests of individuals
who have committed such offenses.

     5.   The information contained in this affidavit is based
upon my personal knowledge, as well as information obtained during
this investigation, directly or indirectly, from other sources and
agents, including documents and information provided to me by the
U.S. Securities and Exchange Commission (“SEC”) and other business
records.   Because this affidavit is prepared for the limited
purpose of establishing probable cause, I have not set forth each
and every fact I have learned in connection with this
investigation.   Where communications and events are referred to
herein, moreover, they are related in substance and in part. Where
dates, figures, and calculations are set forth herein, they are
approximate.

                 RELEVANT ENTITIES AND INDIVIDUALS

     6.   At all times relevant to this Complaint:

          a.   Auspex    was    a   biopharmaceutical    company,
headquartered in San Diego, California, which was focused on the
development and commercialization of novel medicines for the
treatment of so-called “orphan” diseases, which are diseases that
affect fewer than 200,000 people annually in the United States.

                                    3
       Case 1:20-mj-08898-UA Document 1 Filed 08/21/20 Page 4 of 20



Auspex common stock was traded on the NASDAQ, which is based in
Manhattan, under the symbol “ASPX.” Auspex’s stock was registered
under Section 12 of the Securities Exchange Act of 1934 and it was
required to file reports under Section 15(d) of that Act.

          b.   Teva  was   a   global  pharmaceutical   company,
headquartered in Israel which focused, among other things, on
producing generic medicines and treatments for disorders of the
central nervous system. Teva’s American Depository Shares 1 were
traded on the New York Stock Exchange (“NYSE”) under the symbol
“TEVA.”

          c.   SEPEHR SARSHAR, a/k/a “Sep,” the defendant, was a
founder of Auspex and was, beginning in or about September 2009
and at all times relevant to this Complaint, a member of Auspex’s
board of directors (the “Auspex Board of Directors”).        From
approximately January 2005 through September 2007, SARSHAR was
President and Chief Executive Officer of Auspex.             From
approximately October 2007 to May 2009, SARSHAR was Chief
Technology Officer of Auspex.    As reflected in an SEC filing,
SARSHAR was also the Manager of two venture capital firms (the
“Venture Capital Firms”) used to facilitate investments into
Auspex before the company went public. SARSHAR received a B.S. in
Chemistry and Mathematics from the University of California, Los
Angeles (“UCLA”) and a Ph.D. in Organic Chemistry from Harvard
University.

          d.   “Associate-1” is a friend of SARSHAR’s from UCLA
and is a dentist and periodontist whose practice is based in
Beverly Hills, California. Associate-1 attended the UCLA Dental
School from 1988 to 1992 while also completing his Masters in Oral
Biology from UCLA in 1992.

          e.   The “CW” was, during all periods relevant to this
Complaint, a friend of both Associate-1 and SARSHAR. Specifically,
from my interviews with the CW, I have learned that the CW and
Associate-1 attended high school together and remained friends
thereafter, and the CW met and became friends with SARSHAR during
college.   Both Associate-1 and the CW were early investors in
Auspex before the Company went public. 2

1 American Depositary Shares are U.S. dollar-denominated equity
shares of a foreign-based company available for purchase on an
American stock exchange.

2 The CW is cooperating in the Government’s investigation pursuant
to a non-prosecution agreement with the Government. Information


                                    4
       Case 1:20-mj-08898-UA Document 1 Filed 08/21/20 Page 5 of 20




          f.   “Associate-2” was, during all times relevant to
this Complaint, a girlfriend of SARSHAR’s, who resided in
Encinitas, California, which is in the vicinity of San Diego,
California.

          g.   “Associate-3” is an individual who has been friends
with SARSHAR since the mid-2000s.

          h.   “Associate-4” is an individual who has a close
familial relationship with SARSHAR. During all times relevant to
this Complaint, Associate-4 resided in New York, New York.

           SUMMARY OF SARSHAR’S MISAPPROPRIATION SCHEME

     7.   As set forth below, there is probable cause to believe
that SEPEHR SARSHAR, a/k/a “Sep,” the defendant, misappropriated
MNPI from Auspex relating to Teva’s anticipated tender offer for
Auspex and passed that MNPI on to friends and family, including
Associate-1,    Associate-2,    Associate-3,    and    Associate-4
(collectively, the “Associates”) so they could execute profitable
securities trades based on that MNPI, and otherwise caused the
Associates to execute trades based on the MNPI he misappropriated.
In turn, the Associates’ trading in the shares of Auspex generated
an aggregate of more than approximately $700,000 in illicit
profits.

            SARSHAR’S CONFIDENTIALITY DUTIES TO AUSPEX

      8.    Based upon my review of documents submitted by Auspex to
the Financial Industry Regulatory Authority (“FINRA”), which
conducted an investigation into possible insider trading in Auspex
stock    in   connection   with  the   Tender   Offer  (the   “FINRA
Investigation”), and from records maintained by Teva, I have
learned the following, in substance and in part:

          a.   Auspex maintained a series of company-wide policies
to protect and maintain the confidentiality of business
information, and to comply with applicable laws and regulations
prohibiting insider trading.      These policies, described in
pertinent part below, included a Code of Business Conduct and
Ethics and an Insider Trading Policy.


provided by the CW has proven accurate and reliable and has been
corroborated by, among other things, records of electronic
communications and brokerage records.


                                    5
       Case 1:20-mj-08898-UA Document 1 Filed 08/21/20 Page 6 of 20



          b.   Auspex’s Code of Business Conduct and Ethics (the
“Code”) contained a section titled “Confidentiality.”         This
section provided, among other things, “[e]mployees who have
received or have access to confidential information should take
care to keep this information confidential.” 3 The Code defines
“confidential information” to include “business . . . plans” and
“financial information.”   The Code further states that “[e]very
employee has a duty to refrain from disclosing to any person
confidential or proprietary information about us . . . learned in
the course of employment here, until that information is disclosed
to the public through approved channels. Unauthorized use or
distribution of this information could also be illegal and result
in civil liability and/or criminal penalties.”

          c.   Auspex’s Insider Trading Policy by its terms
“applies to all directors, officers, other employees and
consultants of the Company and its subsidiaries.”     The Insider
Trading Policy provided, in pertinent part, “[i]t is illegal for
anyone to use Inside Information to gain a personal benefit, or to
pass on, or ‘tip,’ the information to someone who does so.”
Furthermore, the Insider Trading Policy states that “[y]ou may not
discuss material, nonpublic information about the Company with
anyone outside the Company” and “[y]ou may never recommend to
another person that he or she buy or sell our stock.” The Insider
Trading Policy specifically defines Inside Information to include
“potential mergers, acquisitions, [and] tender offers . . . .”

          d.   Auspex also required each of its employees to sign
a confidentiality agreement when they were initially employed with
the Company. From records provided by Teva, I have learned that
an “Offer of Employment” letter agreement from Auspex to SEPEHR
SARSHAR, a/k/a “Sep,” the defendant, dated March 15, 2001, and
signed by SARSHAR, states that, as a condition of SARSHAR’s
employment with the company, SARSHAR would be required to sign a
confidentiality agreement.

          e.   On or about September 21, 2009, SARSHAR entered
into a “Consulting Agreement” with Auspex.         The Consulting
Agreement, which SARSHAR signed as “Consultant,” and which was for
a term of two years, defines “Confidential Information” to include
“all data, information . . . relating to the Company or its plans
. . . business, financial” affairs furnished to Consultant by or

3 The Code states that references to “employees” therein              are
“intended to cover officers and, as applicable, directors,”           and
“[w]e expect every employee, officer and director to read             and
understand the Code and its application to the performance of         his
or her business responsibilities.”

                                    6
       Case 1:20-mj-08898-UA Document 1 Filed 08/21/20 Page 7 of 20



on behalf of the Company and provides that “[c]onsultant will not
. . . (i) use the Confidential Information for any purpose
whatsoever other than the performance of the Services on
behalf of the Company or (ii) disclose         the   Confidential
Information to any third party.”

           f.    Each of Auspex’s employees and consultants who were
privy to information about the events leading up to the public
announcement of the Tender Offer had previously agreed to abide by
the confidentiality and nondisclosure agreements discussed above.
Additionally, after individuals within the Company were apprised
of the confidential information regarding the events leading to
the public announcement of the Tender Offer, they were specifically
reminded to hold that information in the strictest confidence in
accordance    with   the   Auspex’s  policies   and   non-disclosure
agreements.

     9.   From my review of an e-mail sent by SEPEHR SARSHAR, a/k/a
“Sep,” the defendant, to the CW and other early investors in
Auspex, on or about February 4, 2014, shortly before Auspex went
public, I have learned that SARSHAR wrote “I will remain on the
Board of Auspex after the IPO [Initial Public Offering] and as
such I will not be allowed to communicate with anyone with regards
to company matters that are not public knowledge.”

           THE PUBLIC ANNOUNCEMENT OF THE TENDER OFFER

     10. From my review of a public filing by Auspex with the
SEC, I have learned that, on or about March 30, 2015, Auspex and
Teva issued a joint press release announcing publicly for the first
time that Teva would commence a tender offer to purchase all of
the issued and outstanding shares of Auspex common stock for $101
per share in cash (the “March 30 Press Release”).

     11. From my review of publicly available historical stock
market prices for Auspex stock and data provided by the SEC, I
have learned that the price of Auspex stock jumped from a close of
$70.91 per share on Friday, March 27, 2015 to a close of $100.36
per share on March 30, 2015, the day of the March 30 Press Release.
This represented a more than 41% jump in Auspex’s stock price.




                                    7
       Case 1:20-mj-08898-UA Document 1 Filed 08/21/20 Page 8 of 20



  SARSHAR LEARNS MATERIAL NONPUBLIC INFORMATION RELATING TO THE
     TENDER OFFER AND PASSES IT ON TO HIS FRIENDS AND FAMILY

         SARSHAR Learns MNPI Regarding the Tender Offer
                 and Passes it on to Associate-1

     12. From my review of documents publicly filed by Auspex
with the SEC, phone records for cellular telephones used by SEPEHR
SARSHAR, a/k/a “Sep,” the defendant, Associate-1, and the CW, an
e-mail account used by SARSHAR (the “Sarshar E-Mail Account”), an
iCloud account maintained by the CW (the “CW iCloud Account”), and
records from three securities brokerage firms (“Broker-1” through
“Broker-3”), I have learned the following, in substance and in
part:

           a.  On or about January 15, 2015, the Chief Executive
Officer of Auspex (the “Auspex CEO”) and representatives of
Auspex’s senior management met with representatives of Teva in San
Francisco, California. At the meeting, the President of Global
Research and Development and Chief Scientific Officer of Teva, for
the first time, expressed an interest in a potential acquisition
of Auspex.

          b.    In the following weeks, Auspex senior management
held several in-person meetings and/or webcast calls with
representatives of Teva to discuss a potential acquisition of
Auspex by Teva.

          c.    On or about February 16 and 17, 2015, a meeting of
the Auspex Board of Directors was held in La Jolla, California
(the “February 2015 Board Meeting”).     From records provided by
Auspex to FINRA, I have learned that SARSHAR was present for both
days of this meeting in his capacity as a member of the Auspex
Board of Directors. During the February 2015 Board Meeting, the
Auspex CEO, among other things, “updated the Auspex Board on . .
. significant inbound interest in acquiring Auspex, including from
Teva” and other companies. During the February 2015 Board Meeting,
the Auspex Board also received presentations from two investment
banks, and chose a particular investment bank (the “Investment
Bank”) to act as Auspex’s financial advisor in any strategic
transaction.   The Auspex Board of Directors further authorized
management to, along with the Investment Bank, contact several
potential acquirers and discussed “a process for engaging with
other potential acquirers, including Teva . . .”

          d.   On or about February 17, 2015, the second day of
the February 2015 Board Meeting, Associate-1 and SARSHAR exchanged
text messages.   The two exchanged additional text messages the

                                    8
       Case 1:20-mj-08898-UA Document 1 Filed 08/21/20 Page 9 of 20



following day, February 18, 2015. On or about February 20, 2015,
Associate-1 purchased 500 shares of Auspex.

          e.   On or about February 24, 2015, Teva submitted to
Auspex a non-binding proposal to acquire Auspex for a range of
$85-$95 per share in an all cash transaction.

          f.   From my review of phone records for SARSHAR and
records produced by Teva, I have learned that, on or about March
11, 2015, SARSHAR called into a conference line used by Auspex for
meetings (the “Auspex Conference Line”) for a call beginning at
approximately 7:55 a.m. and lasting approximately 106 minutes,
until approximately 9:41 a.m. 4

          g.   On or about the same day, March 11, 2015, between
approximately 12:14 p.m. and 12:17 p.m., SARSHAR and Associate-1
exchanged text messages.    At approximately 1:33 p.m., SARSHAR
called Associate-1 and the two were connected for approximately
3.5 minutes (the “March 11 Phone Call”). Following the March 11
Phone Call from SARSHAR to Associate-1, calls were placed from a
phone number assigned to Associate-1’s dental office to the CW,
including a call at approximately 3:04 p.m. that lasted
approximately five minutes.

          h.   From my interviews of the CW and my review of the
CW iCloud Account, I have learned that, approximately two months
earlier, on or about January 15, 2015, the CW created a note on
his iPhone, which was saved to the CW iCloud Account titled “Auspex
ASPX 2015, info needed” (the “Auspex Note”). 5 From my interviews
of the CW, I have learned that the CW recorded in the Auspex Note
certain conversations between him and SARSHAR and between him and
Associate-1 relating to the CW’s investment in Auspex.

          i.   From my interviews with the CW and from my review
of the Auspex Note, I have learned that, in a phone call on or
about March 11, 2015, Associate-1 recounted to the CW a
“[c]onversation between [Associate-1] and Sep” that day in which
SARSHAR provided Associate-1 with confidential information
regarding a possible tender offer for Auspex. This information
included that the Investment Bank, which SARSHAR named, was

4 Unless otherwise noted, all times referenced in this Complaint
are in Pacific Time.

5 From records provided by FINRA, I have learned that January 15,
2015, which is the date the Auspex Note was created, was also the
same day SARSHAR first became aware of the potential tender offer
by Teva.

                                    9
      Case 1:20-mj-08898-UA Document 1 Filed 08/21/20 Page 10 of 20



“working on it,” referring to a potential sale of Auspex; that
Auspex was having “audits” done in anticipation of a possible sale
of the Company; the price at which SARSHAR was willing to sell the
Company; and that SARSHAR had told Associate-1 to “absolutely” buy
more Auspex stock.

          j.   As set forth above, the Investment Bank named in
the March 11, 2015 entry in the Auspex Note was, in fact, the
investment bank retained by Auspex to act as Auspex’s financial
advisor in any strategic transaction. In addition, on or about
March 10, 2015, the day before the March 11 Phone Call, Auspex’s
Chief Operating Officer e-mailed a representative of Teva as part
of the parties’ confidential due diligence process regarding,
among other things, certain “audits” Auspex had scheduled.

          k.   From my review of records from Broker-1, I have
learned that from on or about the following day, March 12, 2015,
through on or about March 16, 2015, the CW purchased a total of
approximately 1,100 shares of Auspex. From the CW, I have learned
that these trades were based, at least in part, upon the
confidential information about the Tender Offer SARSHAR had
conveyed to Associate-1 on or about March 11, 2015, which
Associate-1 had, in turn, provided to the CW. 6

          l.    Following the March 11 Phone Call between SARSHAR
and Associate-1, SARSHAR continued to engage in substantial
communications with Associate-1. Among other things, on or about
March 11, 2015, SARSHAR sent Associate-1 an e-mail with subject
“Tomorrow” stating “Free to meet any time after 1pm tomorrow.”
The two thereafter exchanged e-mails about a possible meeting on
March 12, 2015, though it appears no meeting ultimately took place.
On or about March 13, 2015 and March 16, 2015, SARSHAR and
Associate-1 exchanged additional text messages.       As set forth
below, these communications, as well as other communications
between SARSHAR and Associate-1 described herein, contradict
SARSHAR’s subsequent statement to FINRA, through counsel, that he
had no contact with Associate-1 between February 2, 2015 and March
27, 2015.

          m.   From records provided by Auspex to FINRA, I have
learned that on or about March 17, 2015, the Auspex Board of
Directors held a telephonic meeting (the “March 17 Board Meeting”),
the purpose of which was to “update the Board on the status of the

6 The CW also purchased approximately 225 shares of Auspex through
the CW Accounts on or about March 10 and 11, 2015 before the March
11 Phone Call.


                                   10
      Case 1:20-mj-08898-UA Document 1 Filed 08/21/20 Page 11 of 20



Company’s ongoing discussions relating to a potential strategic
transaction and to have [the Investment Bank] review the financial
aspects of the proposals received by the Company.”         SARSHAR
participated in this meeting. From my review of phone records for
SARSHAR, I have learned that SARSHAR called into the Auspex
Conference Line at approximately 4:56 a.m. and was connected until
approximately 6:20 a.m.     According to minutes of the meeting
provided by Auspex to FINRA, “[a]fter considering the financial
information reviewed during the meeting, the Auspex Board
indicated that it would not be interested in selling Auspex for
cash at less than the upper range of Teva’s offer.”

          n.   On or about March 17, 2015, at approximately 9:04
a.m., following the March 17 Board Meeting described above, SARSHAR
called Associate-1 and the two were connected for approximately 13
minutes. From records provided by Broker-2, I have learned that,
on the same day at approximately 10:41 a.m., a close family member
of Associate-1’s, who had not previously owned or traded in Auspex,
purchased approximately 500 shares of Auspex stock.

          o.    On or about March 19, 2015, between approximately
7:36 a.m. and 5:25 p.m., SARSHAR and Associate-1 exchanged numerous
text messages. At approximately 11:54 a.m., Associate-1 sent a
text message to the CW stating “Aspx at all time highs. I think
maybe next week it will $100.” As noted above, eleven days later
Auspex announced the Tender Offer under which Teva proposed to
purchase all outstanding Auspex shares at a price of $101 per
share. 7

          p.   From my review of records from Broker-1 and Broker-
3, I have learned that, between on or about March 26, 2015 and on
or about March 27, 2015, the last business day before the March 30
Press Release, Associate-1 purchased a total of at least
approximately 19,500 shares of Auspex stock. On or about March
31, 2015, the day following the March 30 Announcement, Associate-
1 sold approximately 7,000 shares of Auspex stock at a price of
approximately $100 per share and, pursuant to the Tender Offer,
Associate-1 tendered the remaining 12,500 shares of Auspex stock
(as well as additional shares from previous holdings), yielding a

7 Moreover, from my review of historical price data for Auspex
provided by the SEC, I have learned that Auspex stock closed at a
price of $82.75 per share on March 18, 2015 and a price of $86.72
per share on March 19, 2015. Associate-1 was therefore predicting
approximately a possible 15%-21% increase in the price of Auspex
stock within one week.



                                   11
      Case 1:20-mj-08898-UA Document 1 Filed 08/21/20 Page 12 of 20



profit from these trades of more than approximately $500,000. 8
Also, as set forth in records from Broker-1, on or about March 30,
2015, the CW sold the Auspex shares he acquired following the March
11 Phone Call, among other Auspex holdings, for a profit exceeding
approximately $24,000.

                   SARSHAR’s Tips To Associate-2

     13. From my review of phone records for SEPEHR SARSHAR, a/k/a
“Sep,” the defendant, and Associate-2, brokerage records from
three brokerage firms (“Broker-4” through “Broker-6”), and data
from a cellular telephone obtained from Associate-2 as part of
this investigation, I have learned the following:

          a.   On or about February 24, 2015, the same day Teva
submitted to Auspex its non-binding proposal to acquire Auspex for
a range of $85-$95 per share in an all cash transaction, between
approximately 9:10 a.m. and 9:31 a.m., SARSHAR and Associate-2
exchanged text messages. 9

8 Associate-1 had also sold substantial quantities of Auspex stock
in the week before the March 30 Press Release.      In particular,
from my review of records provided by Broker-1 and Broker-2, I
have learned that, on or about March 20, 2015, Associate-1 sold
approximately 11,440 shares of Auspex; on or about March 23, 2015,
Associate-1 sold approximately 5,000 shares of Auspex; and on or
about March 25, 2015, Associate-1 sold approximately 21,775 shares
of Auspex.    On or about March 24, 2015, Associate-1 purchased
approximately 9,600 of Auspex. Likewise, the CW sold approximately
1050 shares of shares he previously held in Auspex stock on or
about March 23 and 24, 2015. Despite these sales, both Associate-
1 and the CW maintained substantial positions in Auspex and stood
to profit from the Tender Offer based on these positions. From my
interviews with the CW, and from my review of records from the
Sarshar E-Mail Account and the CW iCloud Account, I have learned
that Associate-1 borrowed, using Auspex shares as collateral, or
sold Auspex shares, at least in part to facilitate the short sale
of stock in another pharmaceutical company (“Company-A”) which the
two believed would decline due to certain patent litigation to
which Company-A was then a party.      In one text, for example,
Associate-1 stated, in pertinent part, “I am borrowing from Aspx
to short [Company-A].”

9 While some of these messages appear to be friendly interchanges,
the content of other messages during this brief period appears to
have been deleted or is otherwise missing from Associate-2’s
cellular phone.


                                   12
      Case 1:20-mj-08898-UA Document 1 Filed 08/21/20 Page 13 of 20




          b.   Immediately following these text messages, from
approximately 9:38 a.m. through 10:29 a.m., Associate-2 called the
administrator   of   her   Section  401(k)   plan   (the   “401(k)
Administrator”).   Records from a log maintained by the 401(k)
Administrator reflect an entry for a phone call by Associate-2 on
or about February 24, 2015, at approximately 9:51 a.m., regarding
the process for moving funds from Associate-2’s principal 401(k)
Account to a Self-Directed Brokerage Account (“SDBA”) with Broker-
4, which was the securities broker for the plan. 10

          c.   On or about February 24, 2015, at approximately
11:14 a.m., shortly after Associate-2’s call with the 401(k)
Administrator, Associate-2 sent a text message to SARSHAR stating
“I can move my money over to my [Broker-4] acct.” SARSHAR replied
“Sounds good.” Associate-2 replied “I’m going to send u a pic of
my investments. I don’t want to put all of it in the brokerage
account. Tell me what I should sell,” to which SARSHAR replied
“ok.”   At approximately 11:20 a.m., Associate-2 sent SARSHAR a
text message containing a picture of a computer screen listing
Associate-2’s then-current investments.

          d.   On or about the same day, February 24, 2015,
beginning   at   approximately   11:13  a.m.,   and   again   from
approximately 11:40 a.m. through 12:33 p.m., a friend and co-
worker of Associate-2 (the “Co-Worker”) called Broker-5, where the
Co-Worker maintained a brokerage account.      Later on or about
February 24, 2015, a representative with Broker-5 sent an e-mail
to the Co-Worker stating “Congrats on Auspex Pharmaceuticals. I
look forward to seeing a screen shot of your account. All the
best.”

          e.    On or about February 25, 2015, at approximately
11:13 a.m., the Auspex CEO called SARSHAR for a call lasting
approximately 5.5 minutes.    Approximately 10 minutes later, at
11:23 a.m., SARSHAR sent a text message to Associate-2.       Later
that day, at approximately 2:42 p.m., Associate-2 called the 401(k)
Administrator again for a call lasting approximately 25 minutes.

          f.   As reflected in a call log maintained by the 401(k)
Administrator, minutes later at approximately 2:48 p.m., the Co-
Worker called Broker-4—where, like Associate-2, the Co-Worker also
maintained a brokerage account through the Section 401(k) Plan—

10A self-directed brokerage account inside a Section 401(k) plan
provides the plan participant with the opportunity to trade
investments that are not in the plan’s official investment
portfolio.

                                   13
      Case 1:20-mj-08898-UA Document 1 Filed 08/21/20 Page 14 of 20



for assistance logging into her account. On or about the following
day, February 26, 2015, SARSHAR sent a text message to Associate-
2 asking “What did stock close at today?”     Associate-2 replied
“70.31.” From publicly available historical price data, I have
learned that on February 26, 2015, Auspex closed at $70.31 per
share.

          g.   As reflected in records from Broker-4, on or about
Friday, February 27, 2015, Associate-2 completed the process she
began on February 24, 2015, liquidating various mutual fund
holdings in her principal 401(k) Account and transferring
approximately $52,450.98 from that account to an SDBA with Broker-
4 (“Associate-2’s SDBA”). That same day, at approximately 9:00
a.m., Associate-2 purchased 750 shares of Auspex at a price of
approximately $67 per share in Associate-2’s SDBA. Approximately
five minutes later, at 9:05 a.m., Associate-2 sent a text message
to SARSHAR.

          h.   On or about Tuesday, March 3, 2015, the Co-Worker
liquidated various mutual fund holdings in her principal 401(k)
Account and transferred approximately $68,156.44 from that account
to an SDBA at Broker-4 (the “Co-Worker’s SDBA”). The following
day, March 4, 2015, the Co-Worker called the 401(k) Administrator
regarding placing a trade online and told a representative that
she would wait on buying Auspex stock until later that day.

          i.    As described above, on or about March 11, 2015,
SARSHAR called the Auspex Conference Line for a call lasting nearly
two hours, ending at 9:41 a.m.            Later that morning, at
approximately 11:53 a.m., SARSHAR called Associate-2. Associate-
2 returned the call immediately and the two spoke at that time for
approximately 15 minutes and then again at approximately 1:40 p.m.
for approximately two minutes.         Later that afternoon, at
approximately 3:25 p.m., Associate-2 called a work phone number
used by the Co-Worker for a call lasting approximately two minutes.
The following morning, at approximately 9:31 a.m., the Co-Worker
placed a limit order 11 in the Co-Worker’s SDBA Account to purchase
approximately 933 shares of Auspex at a price of $73 per share or
less. An order for that number of shares and at that price was
executed on or about March 23, 2015.



11A limit order is a type of order to purchase or sell a security
at a specified price or better. For buy limit orders such as this
one, the order will be executed only at the limit price or a lower
one.


                                   14
      Case 1:20-mj-08898-UA Document 1 Filed 08/21/20 Page 15 of 20



          j.   On or about March 25, 2015, at approximately 9:16
a.m., the Auspex CEO called SARSHAR and the two spoke for
approximately 39 minutes.     Shortly after this call ended, at
approximately 10:19 a.m., SARSHAR called Associate-2. Six minutes
later, at approximately 10:25 a.m., Associate-2 purchased an
additional 75 shares of Auspex in another brokerage account at
Broker-6 at the then market price of $65.41 per share.         At
approximately 10:24 a.m., Associate-2 sent a text message to
SARSHAR stating “Just bought 75 shares.”     The same day the Co-
Worker also purchased an additional 225 shares of Auspex in an
account at Broker-5 at the then market price of $65.91 per share.

          k.   On or about March 27, 2015, the last day of trading
before the March 30 Press Release, SARSHAR sent text messages to
Associate-2 asking “[h]ow many shares do you have?” and “$75k
investment?” to which Associate-2 responded “2075,” 12 which I
believe refers to the number of shares held by Associate-2, and
that this represented a $80,000 investment. SARSHAR then asked
“How much from IRA account?” to which Associate-2 replied “50.”

          l.   From records provided by Broker-4 and Broker-5, I
have learned that, pursuant to the Tender Offer, on or about May
12, 2015, the Co-Worker tendered all 933 shares of Auspex held in
the Co-Worker’s SDBA Account with Broker-4 and, on or about April
20, 2015, the Co-Worker sold all of the Auspex shares in her
account with Broker-5, including the approximately 225 shares she
had purchased on March 25, 2015, yielding a total illicit profit
of approximately $33,000. From records provided by Broker-4 and
Broker-6, I have learned that, in or about early May 2015, pursuant
to the tender offer, Associate-2 tendered all of the Auspex shares
she held, including the approximately 825 shares she purchased as
described above, yielding a total illicit profit of approximately
$28,000.

                    SARSHAR’ Tips to Associate-3

     14. From my review of phone records for SEPEHR SARSHAR, a/k/a
“Sep,” the defendant, brokerage records provided by Broker-4,
records from Teva, records from FINRA, and public SEC filings, I
have learned the following:

          a.   On or about Friday, March 6, 2015, Auspex signed a
confidentiality agreement with a potential suitor different from
Teva. That same day, at approximately 11:50 a.m., SARSHAR called
Associate-3 for a call lasting approximately two minutes. Shortly

12 This figure includes shares Associate-2 acquired before the
Company went public.

                                   15
      Case 1:20-mj-08898-UA Document 1 Filed 08/21/20 Page 16 of 20



thereafter, between approximately 11:55 a.m. and 1:10 p.m.,
SARSHAR spoke by phone with Associate-3 for a total of
approximately 75 minutes. By the time this call ended, the NASDAQ
stock exchange had closed for the weekend. As noted below, SARSHAR
falsely represented to FINRA that he had no contact with Associate-
3 during this period of time.

          b.   Beginning the following Monday morning, March 9,
2015, at approximately 7:25 a.m., and continuing almost daily
through March 23, 2015, Associate-3 purchased substantial
quantities of Auspex stock totaling approximately 4,209 shares
through three accounts he controlled with Broker-4. 13    From my
review of records provided by Broker-4, I have learned that,
pursuant to the Tender Offer, in or about May 2015, Associate-3
tendered all of these shares of Auspex stock, yielding an illicit
profit of at least approximately $100,000.

                   SARSHAR’s Tips to Associate-4

     15. From my review of phone records for SEPEHR SARSHAR, a/k/a
“Sep,” the defendant, brokerage records from two brokerage firms
(“Broker-7” and “Broker-8”), records provided by Teva, public SEC
filings, and e-mails obtained in this investigation, I have learned
the following:

          a.   On or about February 9 and 10, 2015, the Auspex CEO
and other senior representatives of Auspex participated in in-
person meetings in Israel with several of Teva’s senior executives
(the “February Israel Meetings”). At these meetings, among other
things, Teva indicated that it had a strong interest in acquiring
Auspex and intended to submit a proposal for the acquisition of
Auspex following the completion of its ongoing internal due
diligence process.

          b.   On or about February 10, 2015, the second day of
the February Israel Meetings, at approximately 10:53 a.m., SARSHAR
called Associate-4.    At approximately 12:41 p.m., Associate-4
called SARSHAR and the two spoke for 15 minutes. This call ended
approximately four minutes before the NASDAQ stock exchange
closed. On or about the February 13, 2015, Associate-4 purchased
approximately 9,000 shares of Auspex through his account with
Broker-7.




13One of Associate-3’s relatives also purchased Auspex following
Associate-3’s March 6, 2015 phone call with SARSHAR.

                                   16
      Case 1:20-mj-08898-UA Document 1 Filed 08/21/20 Page 17 of 20



          c.   On or about February 17, 2015, the second day of
the February 2015 Board Meeting described above, at approximately
8:31 a.m., SARSHAR called Associate-4.    Associate-4 immediately
returned the call and the two were connected for approximately one
minute. Less than ten minutes later, at approximately 8:40 a.m.,
Associate-4 placed a limit order to buy 4,300 shares of Auspex at
approximately $68.60 per share.

          d.   On or about the same day, February 17, 2015,
Associate-4 traded phone calls with an individual SARSHAR later
described to FINRA, through counsel, as Associate-4’s domestic
partner who resided in New York, New York (the “Domestic Partner”).
The following day, February 18, 2015, Associate-4 wired
approximately $50,000 to the Domestic Partner’s brokerage account.
That same day using these funds, the Domestic Partner purchased
701 shares of Auspex at approximately $71.21 per share,
representing a total cost of approximately $50,000.

          e.   On or about March 4, 2015, at approximately 1:32
p.m. Eastern Standard Time (“EST”), Associate-4 called SARSHAR for
a call lasting approximately 7 minutes.        Minutes later, at
approximately 1:48 p.m. EST, Associate-4 called the Domestic
Partner for a call lasting approximately 2 minutes. The following
day, March 5, 2015, the Domestic Partner transferred $10,000 to
his brokerage account with Broker-8 and purchased 144 shares of
Auspex at approximately $69.21 per share and a total cost of
approximately $9,974.61.

          f.    On or about March 25, 2015, immediately following
SARSHAR’s call with the Auspex CEO described above, Associate-4
placed a limit order to buy 4,900 shares of Auspex at approximately
$65.49 per share.    On or about the same day, and approximately
half an hour after Associate-4 purchased these shares, the Domestic
Partner purchased an additional 76 shares of Auspex.

          g.   From records maintained by Broker-5, I have learned
that Associate-4 tendered, pursuant to the Tender Offer, the 9,000
Auspex shares he purchased on or about February 13, 2015; sold on
or about March 18, 2015 the approximately 4,300 Auspex shares he
purchased on February 17, 2015; and sold on or about April 10,
2015 the approximately 4,900 shares he purchased on March 25, 2015,
yielding a total illicit profit of approximately $550,000. From
my review of brokerage records maintained by Broker-8, I have
learned that, pursuant to the Tender Offer, the Domestic Partner
tendered all but three of the Domestic Partner’s shares, yielding




                                   17
         Case 1:20-mj-08898-UA Document 1 Filed 08/21/20 Page 18 of 20



illicit profits on the 777 shares described above of approximately
$22,000. 14

     SARSHAR’S FALSE STATEMENTS IN FINRA’S INSIDER TRADING INQUIRY

     16. As part of its investigation into possible insider
trading in Auspex stock in connection with the Tender Offer, on or
about August 10, 2015, FINRA provided a law firm representing
Auspex with a list of certain individuals who had traded in Auspex
ahead of the March 30 Press Release (the “Trader List”).       The
Trader List included, among others, Associate-1, Associate-3, and
Associate-4. FINRA requested that the Trader List be circulated
to, among others, members of the Auspex Board of Directors, which
included SEPEHR SARSHAR, a/k/a “Sep,” the defendant, who were in
turn asked to identify anyone on the Trader List they knew and to
further provide certain information regarding their relationship
with any such person including, among other things, “[a] synopsis
of any contact which occurred during the period of February 2,
2015 through March 27, 2015”; and a “statement as to the
circumstances under which any knowledge of the company’s business
activities may have been gained by the individual.”

     17. Following receipt of FINRA’s inquiry, an attorney for
Teva, which by that time had completed its acquisition of Auspex
(the “Teva Attorney”), circulated the Trader List via e-mail to
among others SEPEHR SARSHAR, a/k/a “Sep,” the defendant. In this
e-mail, the Teva Attorney specifically requested, among other
things, that SARSHAR provide, for each person on the list he knew
or had a relationship with, a “[s]ummary of contact between
February 2 2015 and March 27, 2015” and information regarding
“[c]ircumstances in which the person may have learned of Teva’s or
Auspex’s business activities.”

     18. SEPEHR SARSHAR, a/k/a “Sep,” the defendant, responded to
this inquiry via e-mail on or about September 11, 2015 (the
“September 11 E-Mail”).   From my review of the September 11 E-
Mail, I have learned that, as to Associate-1, SARSHAR stated:

          a.   He and Associate-1 had been friends since the mid-
1980s and Associate-1 was an early investor in Auspex through
certain companies.



14As part of this investigation, I have interviewed, among others,
Associate-2 and Associate-4, both of whom denied receiving MNPI
from SARSHAR. Based upon the facts set forth in this Complaint,
I believe that these denials were false.

                                      18
      Case 1:20-mj-08898-UA Document 1 Filed 08/21/20 Page 19 of 20



          b.   SARSHAR did not recall having contact with
Associate-1 during the period from February 2, 2015 through March
27, 2015 (the “FINRA Lookback Period”). From my review of phone
records, the Sarshar E-Mail Account, and the CW iCloud Account, as
described above, I have learned that SARSHAR’s statement to FINRA
was false and that SARSHAR had substantial communications with
Associate-1, including about the Tender Offer, during the FINRA
Lookback Period.

          c.   SARSHAR provided no information in response to the
request for circumstances under which any knowledge of Auspex’s
confidential business activities may have been gained by
Associate-1.  Based upon the facts set forth above, I believe
SARSHAR purposefully omitted information in order to mislead
FINRA.

     19. From my review of the September 11 E-Mail, I have learned
that, as to Associate-3, SEPEHR SARSHAR, a/k/a “Sep,” the
defendant, stated:

          a.   He and Associate-3 had been friends since the mid-
2000s and Associate-3 was an investor in Auspex through a holding
company.

          b.   SARSHAR did not recall having contact with
Associate-3 during the FINRA Lookback Period. From my review of
phone records, I have learned that this statement was false. In
particular, as described above, on or about Friday, March 6, 2015,
SARSHAR and Associate-3 exchanged phone calls which lasted a
combined total of approximately 78 minutes.

          c.    SARSHAR provided no information in response to the
request for circumstances under which any knowledge of Auspex’s
confidential business activities may have been gained by
Associate-3.  Based upon the facts set forth above, I believe
SARSHAR purposefully omitted information in order to mislead
FINRA.

     20. From my review of the September 11 E-Mail, I have learned
that, as to Associate-4, SEPEHR SARSHAR, a/k/a “Sep,” the
defendant, stated:

          a.    Associate-4 is, in fact a close family relation of
SARSHAR’s.   Associate-4 was a founding investor of Auspex.

          b.   SARSHAR   had  phone   and  e-mail   contact  with
Associate-4 to discuss personal matters and other common business
investments during the FINRA Lookback Period but the discussions

                                   19
         Case 1:20-mj-08898-UA Document 1 Filed 08/21/20 Page 20 of 20



  never involved any topics related to Auspex.        Based upon the facts
  set forth above, I believe this was false.

            c.    SARSHAR provided no information in response to the
  request for circumstances under which any knowledge of Auspex’s
  confidential business activities may have been gained by
  Associate-4.  Based upon the facts set forth above, I believe
  SARSHAR purposefully omitted information in order to mislead
  FINRA.

        WHEREFORE, the deponent prays that an arrest warrant be issued
for SEPEHR SARSHAR, a/k/a “Sep,” the defendant, and that SARSHAR be
imprisoned or bailed as the case may be.

                                      /s/ Brandon Racz, by SDA
                                    _______________________________
                                    BRANDON RACZ
                                    SPECIAL AGENT
                                    FEDERAL BUREAU OF INVESTIGATION


  Sworn to me through the transmission of this
  Complaint by reliable electronic means pursuant to
  Federal Rule of Criminal Procedure 4.1, this
  21st day of August, 2020


  ____________________________________
  THE HONORABLE STEWART D. AARON
  UNITED STATES MAGISTRATE JUDGE
  SOUTHERN DISTRICT OF NEW YORK




                                      20
